FILED
                            FOR PUBLICATION                  DEC 11 2012

                                                         MOLLY C. DWYER, CLERK
                UNITED STATES COURT OF APPEALS            U .S. C O U R T OF APPE ALS




                        FOR THE NINTH CIRCUIT



ANGELO DAHLIA,                          No. 10-55978

           Plaintiff - Appellant,       D.C. No. 2:09-CV-08453-MMM-
                                        JEM
     v.

OMAR RODRIGUEZ, individually and        ORDER
as a Lieutenant of the Burbank Police
Department; EDGAR PENARANDA,
individually and as a Sergeant of the
Burbank Police Department; JOSE
DURAN, individually and as a Sergeant
of the Burbank Police Department;
CHRIS CANALES, individually and as
a Detective of the Burbank Police
Department; CITY OF BURBANK, a
municipal corporation; JOHN
MURPHY, individually and as a
Lieutenant of the Burbank Police
Department,

           Defendants - Appellees,

     and

TIM STEHR, individually,

           Defendant.
                                                                              Page 2

KOZINSKI, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35–3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.